PCIJ_A_22_FreeZonesUpperSavoyGex_FRA_CHE_1929-08-19_ORD_01_EV-SE_04_EN.txt. ape

OBSERVATIONS BY M. PESSOA.

f

[Translation]
I

The object of orders, in the words of Article 48 of the
Statute, is “the conduct of the case”, the decision as to “‘the
form and time in which each Party must conclude its argu-
ments”.

In the present case 1t seems to me that there is no question
of this. France and Switzerland, having ‘‘been unable to
agree in regard to the interpretation to be placed on Article 435,
paragraph 2, of the Treaty of Versailles, with its annexes’,
and having need of this interpretation ‘‘to settle the new
régime” contemplated by the said article for the territories of
Upper Savoy and the District of Gex, have requested the
Court to say, “before pronouncing any decision”, whether Art-
icle 435 “‘has abrogated. or is intended to lead to the abrogation
of” certain provisions of the Treaty of Paris of November 2oth,
1815, and other instruments.

What the two countries therefore seek from the Court is a
legal opinion as to the doubtful interpretation of a treaty.
What they seek from it is therefore is views as to this
interpretation. There is no question of arranging for ‘‘the
conduct of the case” or deciding the time and form for the
conclusion of the respective arguments, which is the purpose
of orders; it is in reality a question of an advisory opinion
sought by the actual Parties to the dispute, notwithstanding
the definite terms of Articles 14 of the Covenant and 72 of
the Rules of Court, according to which only the Council or
Assembly of the League of Nations may ask the Court for
advisory opinions, and the Court may only give such opinions
to one of those bodies. When doubts: arose between Turkey
and Greece regarding the interpretation of the Agreement of
December Ist, 1926, the two countries did not directly
“approach the Court with a request for the correct interpret-
ation of the instrument; it was the Council of the League
OBSERVATIONS BY M. PESSOA 49

of Nations which did so. The Franco-Swiss case is entirely
similar ; there was no reason for pursuing a different course,
especially seeing that that course is contrary to the very
terms of a clause of the Court’s constitutional provisions.
If it is desirable to extend the Court’s powers, let the
Covenant be amended and the Court be given all the powers
considered to be expedient; but so long as the Covenant
remains as it is, the Court cannot, of its: own authority,
arrogate to itself a power which the Covenant. expressly
withholds from it.
_ It is contended that in the present case, the purpose of
the order is to fix a period of time—namely, that contem-
plated by Article I, paragraph 2, of the Special Agreement.
But in actual fact this is not so, for the fixing of this
time follows the decision given by the Court in the order in
regard to the points at issue between the two Parties and is
scarcely an effect or consequence of this decision. The main
object of the order is to establish what is, in the opinion of
the Court, the true construction of Article 435 of the Peace
Treaty and to convey this opinion to the Parties in reply to
their request for the opinion of the Court. The time-limit comes
afterwards and cannot even be fixed wnless the decision as to
the interpretation has been given ; this clearly shows that the time-
limit is merely a secondary and incidental point in the order.
It is impossible therefore to avoid the logical conclusion :
the case is not one for judgment, since the Special Agreement
expressly rules out a judgment; nor is it one for an advisory
opinion, since neither the Council nor Assembly has asked
for one; nor for an order, which is not required for the
purpose of the conduct of the case; and since the Court can
only express a decision by one of these three means, it
follows that it should have refused to entertain the case, on
the ground that the clause whereby the Special Agreement
seeks the Court’s opinion is not valid, having regard t« the
imperative terms of Article 14 of the Covenant and Article 72
of the Rules of Court.
OBSERVATIONS BY M. PESSOA 50

II.

I quite agree with the Court when it states that Article 435,
paragraph 2, of the Treaty of Versailles has not abrogated
the provisions of the Treaty of 1815 and other supplementary
instruments.

With regard, however, to the other question put by the
Special Agreement, I venture to make the following observa-
tions :

According to Article 435, the free zones constitute a régime
which is not consistent with present conditions. It says so in
definite terms. It is easy to understand why: this régime
involves a restriction upon the sovereignty of France, which,
in principle and like any other nation, is entitled to exert its
fiscal authority throughout its territory as far as the line
of its political frontier. The intention of the Treaty therefore
is that such a régime should disappear. A régime which
is no longer consistent with present conditions should not remain
unaltered. It should be replaced by another. The intention,
the idea—‘“the object’”—of the Treaty is therefore the abroga-
tion of this régime. But the new régime is to be created
by mutual agreement between the two countries. The agree-
ment will thus relate not to the actual fact of replacement,
but solely to the form and conditions of replacement. .

The last part of paragraph 2 of Article 435 expressly con-
templates a new régime. How can the Treaty contemplate a
new régime if its object is not the abrogation of the present
one? . |

The two countries refer continually to a “new arrangement”.
How can they contemplate a new arrangement if there is no
. idea of replacing the existing one ? :

It is pointed out that in Annex I, Switzerland opposes
the abolition of the zones. But the note of May 2gth indic-
ates better the ideas of that country: it recognizes that the
former stipulations “may be modified or replaced by mutual
agreement” between the Parties. It therefore acquiesces in
the abrogation contemplated by Article 435, for the replace-
ment of a régime also involves its abrogation.
OBSERVATIONS BY M. PESSOA 51

Finally, it appears to me that the second question of the
Special Agreement might have been answered by stating
that Article 435 has for ts object the abrogation as between
France and Switzerland of the provisions of the Treaty of 1815
and other supplementary instruments, and the replacement
of them, by means of an agreement between the two countries,
by others which are consistent with present circumstances,
the former régime remaining in force until the new one is
adopted.

It is perhaps a question of form and not of substance, for
the Court (pages 15-16) recognizes that if the two countries
succeed in reaching the agreement provided for in Article 435,
paragraph 2, this agreement will have the formal effect of
abrogating the former provisions; but it appears to me that
the terms of the reply indicated above would be more exactly
in accordance with the intention and wording of the Treaty.

(Signed) Epitacio PEss64.
